DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC §§ 102 and 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
Claims 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by a publication to Dumcenco, et al. entitled “Large-area epitaxial monolayer MoS2,” ACS Nano, Vol. 9, No. 4, pp. 4611-20 (2015) (hereinafter “Dumcenco”) alone or, alternatively, under 35 U.S.C. 103 as being unpatentable over Dumcenco in view of a publication to Shen, et al. entitled “Surface step morphologies of GaN films grown on vicinial sapphire (0001) substrates by rf-MBE,” Journal of Crystal Growth, Vol. 300, pp. 75-78 (2007) (“Shen”). 
Regarding claim 1
providing a single-crystal C-plane sapphire substrate with surface steps along <                        
                            10
                            
                                
                                    1
                                
                                -
                            
                            0
                        
                    > orientation of the substrate (see, e.g., the first paragraph of the Results and Discussion on p. 4612 and the Growth Procedure section on pp. 4617-18 which teach providing a c-plane sapphire substrate which is miscut by approximately 0.2° along the [                        
                            1
                            1
                            
                                
                                    2
                                
                                -
                            
                            0
                        
                    ] direction which produces terrace edges which follow the surface steps in the <                        
                            10
                            
                                
                                    1
                                
                                -
                            
                            0
                        
                    > direction as claimed; see also Fig. S1b and pp. 1-2 of the Supplementary Information for Dumcenco which show that the surface of the c-plane sapphire substrate is comprised of atomic-height steps which necessarily extend along or, alternatively, would be reasonably expected to extend along the <                        
                            10
                            
                                
                                    1
                                
                                -
                            
                            0
                        
                    > orientation of the substrate; alternatively, see Figs. 1-3, the Experimental procedure, and Results and discussion sections at pp. 75-77 of Shen which teach that a sapphire substrate having a miscut of 0.5° toward the a-axis (i.e., the [                        
                            11
                            
                                
                                    2
                                
                                -
                            
                            0
                        
                    ] direction) produces straight surface steps along the <                        
                            10
                            
                                
                                    1
                                
                                -
                            
                            0
                        
                    > direction and that this is preferred in order to achieve ultra-flat growth surfaces; accordingly a person of ordinary skill in the art would be motivated to utilize c-plane sapphire substrates with surface steps along the <                        
                            10
                            
                                
                                    1
                                
                                -
                            
                            0
                        
                    > direction in order to provide an ultra-flat surface capable of promoting step-flow growth); and
taking the C-sapphire in step (1) as the substrate, generating unidirectionally arranged transition metal dichalcogenide domains on the surface of the substrate using a vapor deposition method and keeping the domains continuously grow and merge into a large-area single-crystal film (see, e.g., Figs. 1a-f and the Results and Discussion section on pp. 4612-13 which teach the vapor-phase deposition of MoS2 on the sapphire substrate with domains on the 2 film; see also the SAED analysis in Section 3 at pp. 4-5of the Supplementary Information for Dumcenco which show that the MoS2 domains continuously grow and merge into a single crystal film).
Regarding claim 2, Dumcenco teaches that the transition metal dichalcogenide compounds include molybdenum disulfide, tungsten disulfide, molybdenum diselenide, and tungsten diselenide (see, e.g., Figs. 1a-f and the Results and Discussion section on pp. 4612-13 which teach that the transition metal dichalcogenie is MoS2).
Regarding claim 3, Dumcenco teaches that in step (1), the surface atomic-level steps are oriented along the <                
                    10
                    
                        
                            1
                        
                        -
                    
                    0
                
            > direction of the C-sapphire substrate within an allowable angular deviation of ± 19.1° (see, e.g., the first paragraph of the Results and Discussion on p. 4612 and the Growth Procedure section on pp. 4617-18 which teach providing a c-plane sapphire substrate which is miscut by approximately 0.2° solely along the [                
                    11
                    
                        
                            2
                        
                        -
                    
                    0
                
            ] direction which produces terrace edges which follow the surface steps in the <                
                    10
                    
                        
                            1
                        
                        -
                    
                    0
                
            > direction; see also Fig. S1b and pp. 1-2 of the Supplementary Information for Dumcenco which show that the surface of the c-plane sapphire substrate is comprised of atomic-height steps which extend solely along the <                
                    10
                    
                        
                            1
                        
                        -
                    
                    0
                
            > orientation of the substrate which necessarily means or, alternatively, would be reasonably expected to mean that the angular deviation of the step direction from the <                
                    10
                    
                        
                            1
                        
                        -
                    
                    0
                
            > orientation is substantially zero degrees; alternatively, see Figs. 1-3, the Experimental procedure, and Results and discussion sections at pp. 75-77 of Shen which teach that a sapphire substrate having a miscut of 0.5° toward the a-axis (i.e., the [                
                    11
                    
                        
                            2
                        
                        -
                    
                    0
                
            ] direction) produces straight surface steps along the <                
                    10
                    
                        
                            1
                        
                        -
                    
                    0
                
            > direction; accordingly, a person of ordinary skill in the art would look to                 
                    10
                    
                        
                            1
                        
                        -
                    
                    0
                
            > direction of the C-sapphire substrate such that the angular deviation is essentially 0° in order to ensure that straight atomic-height steps which yield an ultra-flat surface are formed for the production of high-quality single-crystal epitaxial layers thereupon).  
Regarding claim 4, Dumcenco teaches that the <                
                    10
                    
                        
                            1
                        
                        -
                    
                    0
                
            > steps of the C-sapphire substrate in step (1) are obtained by a major mis-cut towards <                
                    11
                    
                        
                            2
                        
                        -
                    
                    0
                
            > crystallographic axis during machining process; and a minor mis-cut angle towards <                
                    10
                    
                        
                            1
                        
                        -
                    
                    0
                
            > direction shall be less than 34.6% of the major mis-cut angle of the A-axis direction (see, e.g., the first paragraph of the Results and Discussion on p. 4612 and the Growth Procedure section on pp. 4617-18 which teach providing a c-plane sapphire substrate which is miscut by approximately 0.2° solely along the [                
                    11
                    
                        
                            2
                        
                        -
                    
                    0
                
            ] direction which produces terrace edges which follow the surface steps in the <                
                    10
                    
                        
                            1
                        
                        -
                    
                    0
                
            > direction; see also Fig. S1b and pp. 1-2 of the Supplementary Information for Dumcenco which show that the surface of the c-plane sapphire substrate is comprised of atomic-height steps which extend solely along the <                
                    10
                    
                        
                            1
                        
                        -
                    
                    0
                
            > orientation of the substrate which necessarily means or, alternatively, would be reasonably expected to mean that the major mis-cut is substantially in the <                
                    11
                    
                        
                            2
                        
                        -
                    
                    0
                
            > crystallographic direction while there is substantially no minor mis-cut in the <                
                    10
                    
                        
                            1
                        
                        -
                    
                    0
                
            > direction such that the minor mis-cut direction is substantially 0% of the major mis-cut direction; alternatively, see Figs. 1-3, the Experimental procedure, and Results and discussion sections at pp. 75-77 of Shen which teach that a sapphire substrate having a miscut of 0.5° toward the a-axis (i.e., the [                
                    11
                    
                        
                            2
                        
                        -
                    
                    0
                
            ] direction) produces straight surface steps along the                 
                    10
                    
                        
                            1
                        
                        -
                    
                    0
                
            > direction; accordingly, a person of ordinary skill in the art would look to the teachings of Dumcenco and Shen and would be motivated to ensure that the major mis-cut direction does not deviate from the <                
                    11
                    
                        
                            2
                        
                        -
                    
                    0
                
            > direction such that there is substantially no minor mis-cut in the <                
                    10
                    
                        
                            1
                        
                        -
                    
                    0
                
            > direction and the minor mis-cut direction is substantially 0% of the major mis-cut direction in order to ensure that straight atomic-height steps which yield an ultra-flat surface are formed for the production of high-quality single-crystal epitaxial layers thereupon).  
Regarding claim 5, Dumcenco teaches that in step (2), the vapor deposition methods include chemical vapor deposition method, molecular beam epitaxy method, pulsed laser deposition method, or magnetron sputtering method (see, e.g., the first paragraph of the Results and Discussion on p. 4612, the Growth Procedure section on pp. 4617-18, and Section 2 on Growth setup in the Supplementary Information for Dumcenco which teach that vapor deposition occurs by chemical vapor deposition).  
Regarding claim 6, Dumcenco teaches that in step (2), the transition metal dichalcogenide crystals prepared by the chemical vapor deposition method comprising: placing the sapphire in a vapor deposition chamber, loading the growth sources, setting a growth condition, and generating unidirectionally arranged transition metal dichalcogenide domains on the sapphire surface; and continuously  introducing the growth sources to allow the transition metal dichalcogenide domains to gradually grow and merge into a large-area transition metal dichalcogenide single-crystal film (see, e.g., the first paragraph of the Results and Discussion on p. 4612, the Growth Procedure section on pp. 4617-18, and Section 2 on Growth setup in the Supplementary Information for Dumcenco which teach that vapor deposition occurs by chemical vapor 2 domains on the sapphire substrate are generated such that the domains grow and merge into a single-crystal film as claimed).  
Regarding claim 7, Dumcenco teaches a transition metal dichalcogenide single-crystal film prepared by the method of claim 1 (see, e.g., Figs. 1a-f and the Results and Discussion section on pp. 4612-13 which teach the vapor-phase deposition of MoS2 on the sapphire substrate with domains on the surface of the substrate continually growing and merging into a large-area single-crystal MoS2 film). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH A BRATLAND JR whose telephone number is (571)270-1604.  The examiner can normally be reached on Monday- Thursday, 7:30 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KENNETH A BRATLAND JR/Primary Examiner, Art Unit 1714